Exhibit 8 List of Subsidiaries LIST OF SUBSIDIARIES Company Name Jurisdiction of Incorporation 1. Lumenis Holdings Inc. Delaware 2. Lumenis Inc. Massachusetts 3. Lumenis (Mexico) SA de CV Mexico 4. Lumenis do Brasil Produtos Medicos Ltda. Brazil 5. Lumenis Holdings (Holland) BV Netherlands 6. Lumenis (UK) Limited England and Wales 7. Lumenis (Germany) GmbH Germany 8. Lumenis (France) SARL France 9. Lumenis (Italy) SRL Italy Lumenis (HK) Ltd. Hong Kong Lumenis (Asia Pacific) Ltd. Hong Kong Lumenis Japan Co. Ltd. Japan Wuhan Sharplan Chutian Medical Laser Manufacturing Ltd. China Ke Yi Ren Medical Laser Equipment Trading (Beijing) Co. Ltd. (also known as Lumenis Medical Laser Equipment Trading (Beijing) Co. Ltd.) China Lumenis India Private Ltd. India All active subsidiaries of the Registrant carry on business under the name of “Lumenis”.
